Citation Nr: 0623404	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-29 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In February 2006, the claim was remanded for 
additional evidentiary development.  Subsequently, the claim 
was transferred temporarily to the VA RO in Huntington, West 
Virginia, for further action.  The Huntington RO confirmed 
and continued the denial of the veteran's claim of 
entitlement to service connection for tinnitus.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Tinnitus was not present in service or for many years 
thereafter.  

2.  There is no competent medical evidence showing that 
tinnitus, first manifested many years after service, is 
related to service, or any incident therein, or is 
proximately due to or the result of service-connected 
bilateral hearing loss.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service 
and was not caused by an already service-connected disability 
(bilateral hearing loss).  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d), 3.310 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that an initial letter regarding duty to 
assist requirements was sent to the claimant in October 2002, 
prior to the November 2002 rating decision which denied 
service connection for tinnitus.  The claimant submitted a 
notice of disagreement with that decision, and this appeal 
ensued.  He was a SOC in August 2003, another letter 
regarding duty to assist requirements in March 2006, and an 
SSOC in May 2006.  The duty to assist letters notified him 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  The veteran was issued a 
notice letter in March 2006 regarding Dingess/Hartman v. 
Nicholson, supra.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an examination was conducted by VA in March 
2006.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that his tinnitus is related to his 
military service, or is proximately due to or the result of 
his already service-connected bilateral hearing loss.  He 
requested that he be afforded the benefit of the doubt.  

The legal criteria in this case includes that service 
connection may be established for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records is negative for report 
of tinnitus during service.  They records do show, however, 
that the veteran was seen for repeated irrigation of the ear 
in May 1946 and for a stuffy feeling in the ear in January 
1947.  A right mastoidectomy scar was noted upon discharge 
examination report.  Service connection was granted for 
defective hearing in a June 1947 rating decision.  A 10 
percent rating was assigned, and the Board's review of the 
claim file shows that that rating continues to the present 
day.  

Post service records include several audiometric evaluations, 
but they are negative for report of tinnitus until VA 
audiological and ear examination in October 2002.  At that 
time, the veteran complained of bilateral and constant 
ringing tinnitus which had been present since the 1940s or 
1950s.  The veteran reported preservice ear infections which 
had resulted in a right mastoidectomy in 1942 while he was in 
high school.  He had further ear infections in the 1950s and 
bilateral tympanoplasty in both ears in the 1960s.  The 
examiner noted that the veteran had been a postal clerk 
during service and that he was exposed to noise during basic 
training as a result of firearms, mortars, and at the firing 
range.  Post service noise exposure was from using a lawn 
mower, weed eater, or leaf blower.  

The examiner opined that the veteran's complaints of tinnitus 
were less likely related to his history of noise exposure in 
the military.  It was more likely related to his history of 
middle ear disease that existed prior to service.  

In February 2006, the Board remanded the claim for additional 
development.  It was noted that the October 2002 examiner 
appeared to base his conclusion, in part, on the fact that 
the veteran was not treated for ear pain or drainage in 
service, but as the record showed that the veteran was in 
fact treated for recurrent irrigation and other ear symptoms 
during service, additional examination and determination of 
etiology was requested.  

The additional VA audiological and ear examination was 
conducted in March 2006.  The examiner noted that the claims 
file was reviewed.  In relating the veteran's medical 
history, it was noted that he entered military service with a 
preexisting ear disease condition.  The veteran gave a 
history of onset of tinnitus circa 1956 which was described 
as constant and high pitched and as loud as normal 
conversation.  The examiner also noted the veteran's history 
of hearing loss.  Current audiometric evaluation showed 
moderate to moderately severe mixed hearing loss in the right 
ear and a mild to moderately severe mixed hearing loss in the 
left ear.  

The examiner opined that there was no causal relationship 
between hearing loss and tinnitus in this case.  He explained 
that there was a positive correlation between the two in that 
research indicates that most individual with tinnitus also 
have hearing loss.  Most commonly, high frequency hearing 
sensorineural hearing loss was measured in tinnitus patients 
and it was reasonable to assume for these individuals that 
the noise exposure which caused the hearing loss might also 
have resulted in tinnitus.  The examiner added that noise 
exposure might cause hearing loss, tinnitus, or both, but 
they did not occur as a result of one another.  Tinnitus 
could also result from other factors such as head injury, 
medical conditions or syndrome, dietary intake, and 
medications.  

The examiner noted that the veteran's military exposure 
appeared to be minimal, limited to weapons fire in basic 
training.  Bone conduction thresholds recorded as early as 
1959 indicated no evidence of noise induced hearing loss.  
Additionally, he added that there was no evidence in the 
record to support a premise that military noise exposure 
contributed to the veteran's hearing loss or tinnitus.  In 
his opinion, the veteran's tinnitus was not a result of his 
history of military noise exposure.  Moreover, it was opined 
that the veteran's tinnitus was not the result of, nor had it 
been aggravated by his service-connected hearing loss.  

In further explanation, the audiologist noted that while a 
history of middle ear disease had been shown to be a good 
predictor of tinnitus, research had failed to establish a 
causal relationship between the two.  In support of this 
conclusion, the examiner referred to several medical 
treatises.  In summary, the audiologist found that there was 
no evidence to support a nexus between veteran's tinnitus and 
his military service.  While the etiology of his tinnitus was 
unclear, it was improbable that it resulted from noise 
exposure of any kind.  There was no causal relationship 
between hearing loss and tinnitus, therefore, his tinnitus 
was not the result of his service-connected hearing loss.  
And finally, while his awareness of his tinnitus might have 
increased as his hearing loss worsened, this did not 
constitute and aggravation of the tinnitus condition itself.  

After considering the evidence of record, the Board must 
conclude that the weight of the evidence is against the 
claim.  In fact, the medical evidence of record shows that 
the tinnitus was not the result of any incidence of service 
to include any noise exposure; moreover, his tinnitus was not 
caused by or aggravated by his hearing loss.  Additionally, 
given that the veteran was separated from service in 1947, 
and it was not until 2002 that his tinnitus was initially 
described on an objective basis, the Board finds no 
continuity of symptomatology.  38 C.F.R. § 3.303.  Given the 
evidentiary picture, the preponderance of the evidence is 
against the finding that the veteran's tinnitus is related to 
military service.  

Likewise, the veteran does not prevail on a secondary service 
connection theory under 38 C.F.R. § 3.310, because the March 
2006 examiner opined that the veteran's tinnitus did not 
result from noise exposure and thus, there is no causal 
relationship between his hearing loss and tinnitus.  It was 
also noted by the examiner that while awareness of tinnitus 
might increase as his hearing loss worsened, this did not 
constitute aggravation of the tinnitus itself.  

The Board accords great probative value to this medical 
opinion, as the physician reached these conclusions only 
after a review of the entire claims file, to include the 
veteran's inservice and post-service records, and current 
examination of the veteran.  The Board also point that these 
opinions are more consistent with the veteran's documented 
medical history and assertions.  In particular, there is no 
objective report of tinnitus until over 50 years after 
separation from service.  The Board also points out that that 
examiner clearly provided the evidentiary basis for his 
conclusions and there are no contrary opinions of record 
provided by other medical personnel.

Under these circumstances, the Board must conclude that the 
opinions that weigh against the claim constitute the most 
probative (persuasive) evidence on the question of medical 
nexus between current disability and inservice injury.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board also considered 
the assertions advanced by and on behalf of the veteran.  
However, as indicated above, the claim on appeal turns on a 
medical matter.  As the veteran and his representative are 
each layman and are not shown to possess appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on a medical matter-to include questions as 
to etiology of currently claimed disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence is against the claim for service 
connection for tinnitus, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


